Citation Nr: 1734360	
Decision Date: 08/22/17    Archive Date: 08/30/17

DOCKET NO.  12-35 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a heart disability, to include as secondary to a service-connected lumbar spine disability.  

2.  Entitlement to an increased disability rating in excess of 40 percent for a lumbar spine disability.  

3.  Entitlement to an increased disability rating in excess of 10 percent for bilateral lower extremity neuralgia.  

4.  Entitlement to a total disability rating based upon individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1972 to February 1975.  

These matters come to the Board of Veterans' Appeals (Board) from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  


FINDINGS OF FACT

1.  A heart disability did not have onset during active service or within one year of service discharge, and is not otherwise related to active service, to include a service-connected lumbar spine disability.  

2.  For the entire period on appeal, the Veteran's lumbar spine disability has been manifested by subjective low back pain with limited range of motion no worse than forward flexion of the thoracolumbar spine to 30 degrees or less, without ankylosis.  

3.  For the entire period on appeal, the Veteran's bilateral lower extremity neuralgia has been manifested by symptoms approximating no worse than mild incomplete paralysis of the sciatic nerve.  

4.  The Veteran is not precluded from securing or following a substantially gainful occupation due to his service-connected disabilities.  



CONCLUSIONS OF LAW

1.  The criteria for service connection for a heart disability, to include as secondary to a service-connected lumbar spine disability, have not been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).  

2.  Entitlement to an increased disability rating in excess of 40 percent for a lumbar spine disability.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5237, 5243 (2016).  

3.  Entitlement to an increased disability rating in excess of 10 percent for bilateral lower extremity neuralgia.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.20, 4.40, 4.45, 4.59, 4.71a, 4.124a, DC 8720 (2016).  

4.  Entitlement to a total disability rating based upon individual unemployability (TDIU).  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.25, 4.26 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process  

The Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  

Additionally, the Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, regarding the Veteran's claim on appeal.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).  

II.  Service Connection - Heart Disability  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2016).  "To establish a right to compensation for a present disability, a Veteran must show:  '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

For certain chronic disorders, including cardiovascular-renal disease, service connection may be granted on a presumptive basis if the disease is manifested to a compensable degree within one year following service discharge.  38 U.S.C.A. §§ 1112 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2016).  Additionally, for chronic diseases defined by 38 C.F.R. § 3.309(a) and shown in service or by a continuity of symptoms after service, the disease shall be presumed to have been incurred in service.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In order to show a chronic disease in service, the record must reflect a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Where a chronic disease has been incurred in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required in order to establish entitlement to service connection.  Id.  

Even where service connection cannot be presumed, service connection may still be established on a direct basis.  See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Service connection may also be established on a secondary basis for a disability which is "proximately due to or the result of a service-connected disease or injury".  38 C.F.R. § 3.310(a) (2016).  Establishing service connection on a secondary basis requires evidence sufficient to show the following:  (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

The Veteran claims entitlement to service connection for a heart disability, to include as secondary to a service-connected lumbar spine disability.  However, as discussed below, following a review of the evidence of record, the Board finds that the preponderance of evidence weighs against the Veteran's claim.  

Notably, service treatment records do not document any complaints, treatment, or a diagnosis of a heart disability.  Physical examinations upon service enlistment and discharge document normal clinical evaluations of the heart, and the Veteran denied any heart conditions within concurrent reports of medical history.  

The Veteran has reported that he experienced a heart attack in February 2008, and post-service VA and private treatment records further document a subsequent diagnosis of coronary artery disease with related treatment by cardiac stenting.  

As there is no probative evidence that the Veteran's current heart disability first manifested during active service or within one year of service discharge, the provisions regarding presumptive service connection are inapplicable.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  

Additionally, there is no probative evidence of a nexus between the Veteran's current heart disability and his active service or his service-connected lumbar spine disability.  To the extent that the Veteran asserts that his current heart disability is related to his active service, to include his service-connected back disability, such statements lack probative value, as the Veteran lacks the medical expertise to assert a nexus opinion relating a complex cardiac condition to his active service or a service-connected disability.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Additionally, to the extent that the Veteran asserts his VA physician has indicated that his heart disability is related to his service-connected lumbar spine disability, such statements lack probative value given their inconsistency with the additional evidence of record, including VA treatment records which do not corroborate such reported statements.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  

In sum, there is a lack of probative evidence of record to support the Veteran's claim of entitlement to service connection for a heart disability, to include as secondary to his service-connected lumbar spine disability.  Accordingly, the preponderance of the evidence is against the claim, there is no reasonable doubt to be resolved, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

III.  Increased Disability Ratings - Lumbar Spine, Bilateral Lower Extremities  

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2016).  

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2016).  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40 (2016).  With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are related considerations.  38 C.F.R. § 4.45.  Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss, taking into account any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Painful motion is an important factor of joint disability which is entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2016).  However, the evaluation of painful motion as limited motion only applies when the limitation of motion is noncompensable under the applicable diagnostic code.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  

Whether the issue is one of an initial rating or an increased rating, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  With respect to the Veteran's increased rating claims on appeal, the Board has considered such claims during the relevant temporal periods for such claims, well as whether any staged rating periods are warranted.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The Veteran's service-connected chronic lumbar spine disability is rated as 40 percent disabling from June 12, 1988 under the General Rating Formula for Diseases and Injuries of the Spine, DC 5237-5243, indicating lumbosacral strain rated by analogy to intervertebral disc syndrome (IVDS).  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, DCs 5237, 5243 (2016).  

The General Rating Formula for Diseases and Injuries of the Spine provides the following, in pertinent part:  a 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Id.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent disability rating is assigned for unfavorable ankylosis of the entire (thoracolumbar and cervical) spine.  Id.  These ratings are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  Id.  

The Board acknowledges that IVDS may also be evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (Formula for Rating IVDS).  See 38 C.F.R. § 4.71a, DC 5243, Formula for Rating IVDS (2016).  For the purposes of evaluations under the Formula for Rating IVDS, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note 1.  The Board notes here that the provisions for evaluating IVDS do not warrant an increased disability rating for the Veteran's lumbar spine disability for any period on appeal because the evidence of record does not document incapacitating episodes with bed rest prescribed by a physician for any period on appeal.  Id.  

The General Rating Formula for Diseases and Injuries of the Spine also provides further guidance in rating diseases or injuries of the spine.  Relevant to the issue on appeal, Note (1) provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.  Note (2) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Id.  Note (4) provides that each range of motion measurement is to be rounded to the nearest five degrees.  Id.  

Additionally, the Veteran's bilateral lower extremity neuralgia are each rated as 10 percent disabling from June 22, 2005, pursuant to DC 8720, regarding neuralgia rated as incomplete paralysis of the sciatic nerve.  See 38 C.F.R. § 4.71a, DC 8720 (2016).  

Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at time excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating which may be assigned for neuritis not characterized by organic changes as noted above will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  38 C.F.R. § 4.123 (2016).  Neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate, incomplete paralysis.  38 C.F.R. § 4.124 (2016).  

Incomplete paralysis of the sciatic nerve is rated pursuant to DC 8520; thereunder, a 10 percent disability rating is warranted for mild incomplete paralysis of the sciatic nerve; a 20 percent disability rating is warranted for moderate incomplete paralysis of the sciatic nerve; a 40 percent disability rating is warranted for moderately severe incomplete paralysis of the sciatic nerve; a 60 percent disability rating is warranted for severe incomplete paralysis of the sciatic nerve, with marked muscular atrophy; and a maximum schedular 80 percent disability rating is warranted for complete paralysis of the sciatic nerve, where the foot dangles and drops, there is no active movement possible of muscles below the knee, and flexion of the knee is weakened or (very rarely) lost.  38 C.F.R. § 4.124a, DC 8520 (2016).  

The term "incomplete paralysis" as used therein indicates a degree of lost or impaired function which is substantially less than that which results from complete paralysis of these nerve groups, whether the loss is due to the varied level of the nerve lesion or to partial nerve regeneration.  Id.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.  The ratings for the peripheral nerves are for unilateral involvement; when there is bilateral involvement, such ratings are combined with application of the bilateral factor.  Id.  

Following a review of the evidence of record, the Board finds that the preponderance of evidence weighs against the Veteran's claims of entitlement to an increased disability rating in excess of 40 percent for a lumbar spine disability and entitlement to an increased disability rating in excess of 10 percent for bilateral lower extremity neuralgia for the entire period on appeal.  

Significantly, the evidence of record does not document that the Veteran's service-connected lumbar spine disability has resulted in unfavorable ankylosis for any period on appeal.  The Veteran has not alleged ankylosis, and the medical records show he has range of motion of the lumbosacral spine.  As such, an increased disability rating in excess of 40 percent for the Veteran's lumbar spine disability is not warranted for any period on appeal.  38 C.F.R. § 4.71a, DC 5237.  

Additionally, the evidence of record does not document lower extremity neurologic symptoms due to the Veteran's service-connected lumbar spine disability which approximate worse than mild incomplete paralysis of the sciatic nerve for any period on appeal.  Notably, while VA treatment records from June 2011 document the Veteran's probable length dependent sensorimotor axonal neuropathy, the physician stated that the condition may be due to a family history of unexplained neuropathy with an inherited component.  Similarly, VA treatment records from July 2011 again document his length dependent sensorimotor axonal neuropathy, but the physician noted there was no evidence of radiculopathy.  Finally, in December 2011, the Veteran reported lower extremity numbness and the examining physician noted that his sensory motor neuropathy had normal test results, which suggested a familial etiology.  

The Veteran is competent to report observable symptoms, such as numbness in his lower extremities, see Layno v. Brown, 6 Vet. App. 465, 469 (1994); however, to the extent that the Veteran asserts that such symptoms are related to his service-connected lumbar spine disability, and more severe than his current disability rating, such statements lack probative value, as the Veteran lacks the medical expertise to opine regarding a complex musculoskeletal or neurologic condition.  See Jandreau, 492 F.3d at 1376-77.  Rather, the Board affords more probative value to the objective evidence of record discussed above, which does not document that the Veteran's lumbar spine disability has resulted in associated neurologic disability of his bilateral lower extremities that is more closely approximated by more than mild incomplete paralysis of the sciatic nerve.  As such, an increased disability rating in excess of 10 percent is not warranted for the Veteran's bilateral lower extremity neuralgia for any period on appeal.  38 C.F.R. § 4.124a, DCs 8520, 8720.  

In conclusion, the Board has considered all potentially applicable provisions of the rating schedule, see Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991); however, as the preponderance of evidence weighs against the Veteran's claims of entitlement to an increased disability rating in excess of 40 percent for a lumbar spine disability and entitlement to an increased disability rating in excess of 10 percent for bilateral lower extremity neuralgia for the entire period on appeal, there is no reasonable doubt to be resolved, and the claims must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 (2016); Gilbert, 1 Vet. App. 49.  

IV.  TDIU  

A TDIU rating may be granted upon a showing that the Veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  See 38 C.F.R. § 4.16(a) (2016).  There are minimum disability rating percentages that must be shown for the service-connected disabilities, alone or in combination, to even qualify for consideration for a TDIU award under § 4.16(a).  Indeed, if there is only one such disability, it must be rated at 60 percent or more; if instead there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  Id.  

For the above purpose of considering one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability:  (1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) Disabilities resulting from common etiology or a single accident, (3) Disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular- renal, neuropsychiatric, (4) Multiple injuries incurred in action, or (5) Multiple disabilities incurred as a prisoner of war.  Id.  

The United States Court of Appeals for Veterans Claims (CAVC) has indicated that the unemployability question, or the veteran's ability or inability to engage in substantial gainful activity, has to be looked at in a practical manner and that the crux of the matter rests upon whether a particular job is realistically within the capabilities, both physical and mental, of the appellant.  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  The central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19 (2016); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

In reaching a decision, it is necessary that the record reflect some factor, which takes the case outside the norm with respect to a similar level of disability under the rating schedule.  38 C.F.R. §§ 4.1, 4.15 (2016); Van Hoose, 4 Vet. App. 361.  The fact that a claimant is unemployed or has difficulty obtaining employment is not enough. The question is whether or not the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Beaty v. Brown, 6 Vet. App. 532, 538 (1994).  

The Veteran is currently service connected for a lumbar spine disability (rated as 10 percent disabling from June 2, 1985 and 40 percent disabling from June 12, 1988), bilateral lower extremity neuralgia (each rated as 10 percent disabling from June 22, 2005).  Based upon the above, the Veteran's combined disability rating is 10 percent from June 2, 1985, 40 percent from June 12, 1988, and 50 percent from June 22, 2005.  As such, the Veteran does not meet the schedular criteria for a TDIU rating for any period on appeal.  See 38 C.F.R. § 4.16(a).  The Board acknowledges that failure to meet the schedular percentage requirements does not preclude the availability of a TDIU rating on an extraschedular basis under 38 C.F.R. § 4.16(b).  However, following a review of the evidence of record, and as discussed below, the Board finds that the Veteran's service-connected disabilities have not precluded the Veteran from securing or following a substantially gainful occupation for any period on appeal.  

The Veteran's March 2010 TDIU Application asserts that he is precluded from working due to his lumbar spine disability and claimed heart disability.  He reported therein that his disability first affected his full-time employment in February 2008, but noted that he continued to work at that time.  Additionally, he noted an educational history including three years of college.  

The Board is mindful that the Veteran is not service connected for his claimed heart disability; therefore, its effects may not be considered with respect to his TDIU claim.  38 C.F.R. §§ 3.341, 4.19; Van Hoose, 4 Vet. App. at 363.  Moreover, the Veteran has displayed an ability to maintain various employment throughout the appeal period.  For example, he previously worked as a valet at a VA outpatient clinic, but noted that he left that position in March 2011 as his back condition made it difficult to get in and out of vehicles.  However, as recently as June 2015, the Veteran reported that he was employed as a sales representative.  

In conclusion, the preponderance of the evidence of record does not establish that the Veteran's service-connected disabilities, when considered individually or in combination, completely preclude his participation in any form of substantially gainful employment at any time during the appeal period.  Thus, a TDIU rating is not warranted, referral for consideration of a TDIU rating on an extraschedular basis is not required, and the claim is denied for the entire period on appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, supra.  


ORDER

Service connection for a heart disability, to include as secondary to a service-connected lumbar spine disability, is denied.  

An increased disability rating in excess of 40 percent for a lumbar spine disability is denied for the entire period on appeal.  

An increased disability rating in excess of 10 percent for bilateral lower extremity neuralgia is denied for the entire period on appeal.  

A TDIU rating is denied for the entire period on appeal.  



____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


